ey

Case 1:21-cr-00469-RCL Document1 Filed 07/15/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 28, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
KEVON JACKSON, : VIOLATIONS:
also known as “Kavon Jackson,” : 18 U.S.C. § 922(g)(1)
: (Unlawful Possession of a Firearm and

: Ammunition by a Person Convicted of a
Defendant. : Crime Punishable by Imprisonment for a
Term Exceeding One Year)
21 U.S.C. § 841(a)(1) and § 841(b)(1)(B) (iii)
(Unlawful Possession with Intent to
Distribute 28 grams or more of Cocaine
Base)

21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
(Unlawful Possession with Intent to
Distribute Cocaine)
18 U.S.C. § 924(c)(1)
(Using, Carrying and Possessing a Firearm
During a Drug Trafficking Offense)
FORFEITURE: 18 U.S.C. § 924(d),

: 21 U.S.C. §§ 853(a) and (p),

: and 28 U.S.C. § 2461(c)

INDICTMENT

The Grand Jury charges that:
COUNT ONE
On or about July 8, 2021, within the District of Columbia, KEVON JACKSON, also
known as “Kavon Jackson,” knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, in the United States District Court for the District of
Columbia, Criminal Case No. 11-CR-297, and in the Superior Court of the District of Columbia,
Criminal Case No. 2011-CF2-015637, did unlawfully and knowingly receive and possess a

firearm, that is, a Glock 26, 9mm semi-automatic pistol, and did unlawfully and knowingly receive
Case 1:21-cr-00469-RCL Document 1 Filed 07/15/21 Page 2 of 4

and possess ammunition, that is, 9mm ammunition, which had been possessed, shipped and

transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,

United States Code, Section 922(g)(1))
COUNT TWO
On or about July 8, 2021, within the District of Columbia, KEVON JACKSON, also
known as “Kavon Jackson,” did unlawfully, knowingly, and intentionally possess with intent to
distribute 28 grams or more of a mixture and substance containing a detectable amount of cocaine
base, also known as crack, a Schedule II narcotic drug controlled substance.

(Unlawful Possession with Intent to Distribute 28 grams or more of Cocaine Base,
in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(iii))

COUNT THREE
On or about July 8, 2021, within the District of Columbia, KEVON JACKSON, also
known as “Kavon Jackson,” did unlawfully, knowingly, and intentionally possess with intent to
distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II
narcotic drug controlled substance.
(Unlawful Possession with Intent to Distribute Cocaine, in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(C))
COUNT FOUR
On or about July 8, 2021, within the District of Columbia, KEVON JACKSON, also
known as “Kavon Jackson,” did unlawfully and knowingly use, and carry during and in relation

to, and possess in furtherance of, a drug trafficking offense, for which he may be prosecuted in a
Case 1:21-cr-00469-RCL Document 1 Filed 07/15/21 Page 3 of 4

court of the United States, that is, Counts Two and Three of this Indictment which is incorporated
herein, a firearm, that is, a Glock 26, 9mm semi-automatic pistol.

(Using, Carrying, and Possessing a Firearm During a Drug Trafficking Offense, in
violation of Title 18, United States Code, Sections 924(c)(1))

FORFEITURE ALLEGATION.

lL. Upon conviction of the offense alleged in Counts One and/or Four of this
Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and
ammunition involved in or used in the knowing commission of these offenses, including but not
limited to a Glock 26, 9mm semi-automatic pistol and 9mm ammunition.

2. Upon conviction of either of the offenses alleged in Counts Two and/or Three of
this indictment, the defendant shall forfeit to the United States, pursuant to Title 21, United States
Code, Section 853(a), any property constituting, or derived from, any proceeds obtained, directly
or indirectly, as the result of these offenses; and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, these offenses. The United States
will also seek a forfeiture money judgment against the defendant equal to the value of any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of these
offenses; and any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, these offenses.

3. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) __ has been transferred or sold to, or deposited with, a third party;
Case 1:21-cr-00469-RCL Document 1 Filed 07/15/21 Page 4 of 4

(c) has been placed beyond the jurisdiction of the Court;
' (d) has been substantially diminished in value; or
(e) has been commingled with other property that cannot be subdivided without
difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Sections 853(a) and (p), and Title 28, United States Code, Section

. 2461(c))
A TRUE BILL:

FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
